The Assistant Attorney General moves to dismiss this appeal because of the insufficiency of the recognizance. We find that his motion is well taken. It does not comply with that part of the statute which requires the form of the recognizance to conclude with the words "in this case." Quite a number of cases have been dismissed upon this omission in the recognizance, and following those cases the motion will be granted and the appeal dismissed.
Dismissed.
                          ON REHEARING.                        January 6, 1915.